Citation Nr: 0823003	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-17 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to accelerated payment of basic assistance for 
education leading to employment in high technology industry 
under the Montgomery GI Bill (Chapter 30).


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1999 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 determination of the St. Louis 
Regional Office (RO) Education Center that denied accelerated 
payment of educational assistance benefits under the 
Montgomery GI Bill (MGIB), Chapter 30. 


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at New 
Horizons Computer Learning Center from February 7, 2005, to 
February 6, 2006.  

2.  The tuition and fees for that course were $24,900, less 
than 200 percent of the $13,848 otherwise payable to the 
veteran under the MGIB.  


CONCLUSION OF LAW

The requirements for accelerated payment of basic educational 
assistance under the MGIB have not been met.  38 U.S.C.A. §§ 
3002, 3013, 3014A, 3015 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 21.7020, 7072, 7136, 7142 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, there is no further duty to 
notify or assist the appellant in the development of his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

The veteran contends that he is entitled to an accelerated 
rate of payment for his program of education called "Skill 
Builder I" at the New Horizons Computer Learning Center from 
February 7, 2005, to February 6, 2006.  He contends that the 
school told him he would be eligible for accelerated payment.  
He states that he contacted VA by telephone in an attempt to 
determine whether he would be entitled to accelerated payment 
prior to enrolling in the program of education.  He states 
that the VA employee accessed his data and told him he would 
be eligible.  He contends that he should have been able to 
obtain a written statement of his eligibility before he 
entered the program and incurred the financial commitment.  
He states that in reliance on the telephone statements 
regarding his eligibility, he took out a student loan, which 
now he must repay.  

The file shows that an enrollment certification, VA Form 22-
1999, was received on February 11, 1999.  This certified the 
veteran's enrollment in a program of education called "Skill 
Builder I" at the New Horizons Computer Learning Center from 
February 7, 2005, to February 6, 2006.  The veteran signed 
the section requesting accelerated payment.  The section for 
reporting the tuition and fees was left blank.  

Copies of email correspondence between a Congressman's office 
and a VA employee in March 2005 indicate that the enrollment 
certification was insufficient, as the school did not state 
that the program qualified, and the tuition and fees were not 
reported, a requirement of which the VA employee had been 
unaware.  

A new enrollment certificate dated March 22, 2005, was 
subsequently received.  At this time, the total tuition and 
fees of $24,900 was reported.  The school also requested that 
the student get accelerated payment for 100 percent of school 
fees because the program was billed annually.  

On March 30,2005, the veteran was sent a letter informing him 
that his claim for accelerated payment of MGIB benefits was 
denied because tuition and fees for the course did not exceed 
200 percent of the MGIB benefits he would otherwise receive.  

In general, a veteran who is eligible under the Montgomery GI 
Bill (MGIB) is entitled to 36 months of basic educational 
assistance.  38 U.S.C.A. § 3013; 38 C.F.R. § 21.7072 (a).  
Rates of payment of basic educational assistance for 
qualifying individuals (except those with remaining Chapter 
34 entitlement) are set forth in 38 C.F.R. § 21.7136.  The 
veteran in this case is entitled to a higher rate of payment, 
based on the length of his service.  38 C.F.R. § 21.7136(a).  
For full-time training, this amount is $1,004 per month.  
38 C.F.R. § 21.7136(b).  

In addition, where an eligible service member contributed up 
to $600 to the Secretary of the military department 
concerned, VA will increase the monthly rate provided, in 
this case, by $5 for every $20 contributed.  38 U.S.C.A. § 
3015(g); 38 C.F.R. § 21.7136(h).  In other words, for full-
time training, the veteran is entitled to receive an 
additional monthly amount equal to 25 percent of the total 
amount contributed, or $150.  

Under certain circumstances, an eligible individual may elect 
to receive an accelerated payment of basic educational 
assistance.  38 U.S.C.A. § 3014A(a).  An accelerated payment 
is a lump sum payment of a maximum of 60 percent of the 
charged tuition and fees for an individual's enrollment for a 
term, or, in this case, the entire program, in an approved 
program of education leading to employment in a specified 
industry.  38 U.S.C.A. § 3014A; 38 C.F.R. § 21.7020(51).  

The amount of accelerated payment will be the lesser of the 
amount equal to 60 percent of the charged tuition and fees 
for the program, or the aggregate amount of basic educational 
assistance to which the individual remains entitled under 38 
U.S.C. chapter 30 at the time of the payment.  38 U.S.C.A. 
§ 3014A; 38 C.F.R. § 21.7142(a).  

A veteran or service member is eligible for an accelerated 
payment only if specified requirements are met, including, as 
pertinent to this appeal, the charged tuition and fees for 
the program, divided by the number of months (and fractions 
thereof) in the enrollment period, exceeds the amount equal 
to 200 percent of the monthly rate of basic educational 
assistance allowance otherwise payable.  38 U.S.C.A. 
§ 3014A(b)(2); 38 C.F.R. § 21.7142(c).  

In March 2005, the RO calculated the veteran's eligibility 
for accelerated payment.  The full-time monthly benefit was 
noted to be $1,154, consisting of a "basic contribution" of 
$1004, and "additional contribution" of $150.  This 
resulted in entitlement to payment for the year of training 
of $13,848.  The tuition and fees of $24,900 did not exceed 
200 percent of the payments for the year, or $27,696.  Thus, 
the RO correctly calculated that the veteran was not entitled 
to accelerated payment.

The veteran contends that the $600 he contributed in service 
should not count against him.  He was not advised of this 
detrimental effect during service.  In addition, he contends 
that only his base rate should be used in the calculations.  
There is a notation in the file that if the veteran had not 
made the additional contribution of $600, he would have been 
entitled to accelerated payment.  The monthly amount due 
would have been $1004, or $12,048 for the year.  Thus, 200 
percent of that amount is $24,096, which is less than the 
tuition and fees of $24,900.  Therefore, the veteran would 
have been entitled to accelerated payment.

However, it should be pointed out that an accelerated payment 
is 60 percent of the total tuition and fees, not 100 percent 
as requested in the enrollment certification.  Thus, an 
accelerated payment would have been $14,940 for the year of 
training, rather than the $13,848 that the veteran actually 
received.  Moreover, previously, the veteran received a 
higher rate of payment, due to the $600 in contributions 
during service, for 6 months and 13 days of training prior to 
the program from February 2005 to February 2006.  

Nevertheless, assuming the program of education met the 
requirements of 38 C.F.R. § 21.4200(aa), the veteran would 
have received an additional $1,092, but for his contribution 
of $600 in service.  While this is an unfortunate result, the 
law clearly establishes that the higher rate of educational 
assistance based on the veteran's contributions is part of 
the "basic educational assistance."  By regulation, "basic 
educational assistance" is a monetary benefit payable to all 
individuals eligible under Chapter 30 for pursuit of a 
program of education.  38 C.F.R. § 21.7020(b)(4).  The 
relevant statute defines "basic educational assistance" as 
educational assistance provided under subchapter II of 
Chapter 30, while "supplemental educational assistance" is 
provided under subchapter III of Chapter 30.  38 U.S.C.A. 
§ 3002(1), (2).  However, included in subchapter II as part 
of basic educational assistance is the additional amount 
payable due to the veteran's in-service contribution of $600.  
38 U.S.C.A. § 3015(g).  Moreover, the statute authorizing 
accelerated payment states that the tuition and fees must 
exceed 200 percent of the monthly rate of "basic educational 
assistance allowance otherwise payable to the individual 
under section 3015 of this title."  38 U.S.C.A. §  3014A(b).  
Section 3015 includes the amounts based on his service, as 
well as the additional amounts based on the veteran's 
contributions.  Thus, unfortunately in this case, it is clear 
that the term "basic educational assistance" extends to 
include the amount based on the veteran's in-service 
contributions.  

While the circumstances surrounding this claim are 
unfortunate, it should be noted that the Board is without 
authority to grant benefits on an equitable basis.  It has 
been held that the authority to award equitable relief under 
38 U.S.C.A. § 503(a) (West 2002) is committed to the 
discretion of the Secretary of VA, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).     

Although sympathizing with the appellant's situation, 
nevertheless, the Board is bound in its decisions by 
applicable statutes enacted by Congress.  Payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  

Thus, we are wholly without authority to disregard the 
applicable law, notwithstanding any extenuating circumstances 
or claims of fairness.  Congress did not enact any exceptions 
to the above-discussed legal provisions which would permit a 
grant of the requested benefit, and we are not free to 
disregard the law.  In this case, there is no legal basis on 
which the appellant's claim can be granted.  As the law is 
dispositive in this case, the appeal is terminated due to 
absence of legal merit.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).


ORDER

Entitlement to accelerated payment of basic educational 
assistance for education leading to employment in high 
technology industry under the Montgomery GI Bill (Chapter 30) 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


